       Case 1:19-cv-09574-MKV-KNF Document 25 Filed 11/17/20 Page 1 of 1



                                                              USDC SDNY
UNITED STATES DISTRICT COURT
                                                              DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                              ELECTRONICALLY FILED
 JOSEPH M. ADZIMAH,                                           DOC #:
                                                              DATE FILED: 11/17/2020
                              Plaintiff,

                       -against-                                 19-cv-9574 (MKV)

 SECRETARY WILBUR L. ROSS, United                                      ORDER
 States Department of Commerce,

                              Defendant.

MARY KAY VYSKOCIL, United States District Judge:

        The Court is in receipt of a letter from Defendant regarding his contemplated motion to

dismiss the First Amended Complaint [ECF #24]. The Court finds that a pre-motion conference

is not necessary. Accordingly, IT IS HEREBY ORDERED that Defendant shall file his motion

by December 18, 2020. IT IS FURTHER ORDERED that Plaintiff shall respond by January 19,

2021. Defendant shall reply by January 26, 2021.

        IT IS FURTHER ORDERED that, because Plaintiff has filed an amended pleading [ECF

#23] and Defendant intends to file a new motion to dismiss, Defendant’s motion to dismiss the

original complaint [ECF #11] is DENIED as moot.

        Plaintiff is on notice that failure to comply with this Order and prosecute his case may

result in dismissal.

        The Clerk of Court is respectfully directed to terminate the motions pending at docket

entries 11 and 24.

SO ORDERED.
                                                     _________________________________
Date: November 17, 2020                              MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
